Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/05/2022 has been entered.

Status of Claims
In the response filed 05/05/2022, the following occurred:  Claims 1, 2, 4, 7, 8 and 10 were amended.  
Claim 12 was previously canceled.
Claims 1-11 and 13-14 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-11 and 13-14 are the inclusion of the limitation in the claims, a method for providing improved patient care, comprising: 2receiving, at a system comprising a processor, received data that includes 3one or more of (1) 4medical record data of patient, (2) physician treatment plan data for the patient from 5a physician electronic device operated by a physician, (3) medical instrument data, (4) 6caregiver data from a caregiver electronic device operated by a caregiver, (5) patient 7input data from a patient electronic device operated by the patient, 8(6) participant survey data, (7) mobile device data, (8) contextual data, (9) 9clinical study data, or (10) lab data; receiving one or more cohort input commands that identify one or more patient attributes; 10 11 12defining a cohort of patients based on identifying the one or more patient 13attributes in patient cohort data for each of a plurality of particular patients that make up 14the cohort of patients; 15utilizing an algorithm with the cohort of patients to identify (1) particular smart phone 16sensor data shared by the cohort of patients and that is indicated in the patient 17cohort data for each of the plurality of particular patients, and (2) other cohort data shared 18by the cohort of patients and that is indicated in the patient cohort data for each of the 19plurality of particular patients; 20analyzing, utilizing the algorithm, the patient cohort data to determine a predicted 21condition for the cohort of patients, wherein the predicted change is condition 22is determined, based on the analyzing, to correlate with the particular smart phone sensor 23data shared by the cohort of patients and the other cohort data shared by the cohort of patients; 24 25determining that (1) the smart phones sensor data for the patient is 27substantially similar to the particular sensor data shared by the cohort of patients, and (2) 28the other particular data for patient is substantially similar to the other cohort data shared by the cohort of patients; determining the predicted change in condition for the patient in response to determining that (1) the smart phones sensor data for the patient is substantially similar to 32:he particular sensor data shared by the cohort of patients, and (2) the other particular data 33for patient is substantially similar to the other cohort data shared by the cohort of 34patients; and 37presenting the 38condition, where the presenting includes 39displaying the predicted change in condition on a display unit of one or more 40of the physician electronic device, the caregiver electronic device, or the patient 41electronic device.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Saliman:  U.S. Patent Application Publication U.S. 2017/0372029 A1
Bostic:  U.S. Patent Application Publication U.S. 2020/0303047 A1
Wilkinson:  U.S. Patent Application Publication U.S. 2001/0034615 A1
Cox:  U.S. Patent Application Publication U.S. 2017/0286622 A1
Bildirici:  U.S. Patent Application Publication U.S. 2007/0033072 A1
Walker:  U.S. Patent Application Publication U.S. 2014/0257852 A1
Bobak et al.: WIPO Publication WO 2013/036677 A1
C. Stamate et al., "Deep learning Parkinson's from smartphone data," 2017 IEEE International Conference on Pervasive Computing and Communications (PerCom), 2017, pp. 31-40, doi: 10.1109/PERCOM.2017.7917848.


  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686